ORDER
The Disciplinary Review Board having filed a report with the Court on December 13, 1994, recommending that RICHARD P. CONSOLE formerly of BERLIN, who was admitted to the bar of this State in 1977, and who was thereafter temporarily suspended by Order of this Court dated May 27, 1992, and who remains suspended at this time, be disbarred for his conviction of mail fraud, (18 U.S.C.A. 1341), conspiracy, and racketeering (18 U.S.C.A. 1962);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
*549And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and that RICHARD P. CONSOLE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD P. CONSOLE, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that RICHARD P. CONSOLE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that RICHARD P. CONSOLE reimburse the Disciplinary Oversight Committee for appropriate administrative costs.